RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206
        ELECTRONIC CITATION: 2000 FED App. 0080P (6th Cir.)
                    File Name: 00a0080p.06


UNITED STATES COURT OF APPEALS
                  FOR THE SIXTH CIRCUIT
                    _________________


                                  ;
                                   
 EMILY DECKER,
                                   
          Plaintiff-Appellant,
                                   
                                   
                                      Nos. 98-1658;
           v.
                                   
                                      99-1558
                                    >
 MERRILL LYNCH, PIERCE,            
                                   
          Defendant-Appellee. 
 FENNER AND SMITH, INC.,

                                   
                                  1
      Appeal from the United States District Court
     for the Eastern District of Michigan at Detroit.
   No. 98-71347—Julian A. Cook, Jr., District Judge.
                   Argued: February 2, 2000
               Decided and Filed: March 6, 2000
 Before: MERRITT and MOORE, Circuit Judges; BELL,*
                  District Judge.




    *
     The Honorable Robert Holmes Bell, United States District Judge for
the Western District of Michigan, sitting by designation.

                                  1
2    Decker v. Merrill Lynch           Nos. 98-1658; 99-1558

                    _________________
                         COUNSEL
ARGUED: Joseph H. Spiegel, Southfield, Michigan, for
Appellant.   Thomas R. Cox, MILLER, CANFIELD,
PADDOCK & STONE, Detroit, Michigan, for Appellee.
ON BRIEF: Joseph H. Spiegel, Southfield, Michigan, for
Appellant. Thomas R. Cox, Clarence L. Pozza, Jr., MILLER,
CANFIELD, PADDOCK & STONE, Detroit, Michigan, for
Appellee.
                    _________________
                        OPINION
                    _________________
   KAREN NELSON MOORE, Circuit Judge. This appeal is
a consolidation of two related appeals before this court
involving the same parties and the same underlying dispute.
Emily Decker and Merrill Lynch engaged in a National
Association of Securities Dealers (“NASD”) arbitration
hearing to resolve a dispute regarding Merrill Lynch’s
management of Decker’s securities investment. After
receiving an arbitration award, Decker filed a lawsuit against
Merrill Lynch claiming that Merrill Lynch improperly
interfered with the arbitration when one of its wholly owned
subsidiaries hired the chairperson of the arbitration panel to
act as a closing agent for various real estate transactions. In
her suit, Decker seeks damages based on tortious interference
with contract, breach of contract, and other grounds. Merrill
Lynch filed a motion to dismiss for failure to state a claim and
to confirm the arbitration award, while Decker filed a motion
for summary judgment on her claims. The district court
denied Decker’s motion for summary judgment and granted
Merrill Lynch’s motion to dismiss holding in part that
Decker’s claims constitute an impermissible collateral attack
on the arbitration award in violation of the Federal Arbitration
Act (“FAA”). Decker appeals the district court’s decision.
As this appeal was pending, Decker filed a second statement
of claim for arbitration with NASD that was identical to the
10       Decker v. Merrill Lynch           Nos. 98-1658; 99-1558          Nos. 98-1658; 99-1558           Decker v. Merrill Lynch       3

   We believe that it is logical to extend our holding in Corey           complaint she filed in court. Merrill Lynch responded by
to Decker’s claims presented in a second arbitration. The                 filing a motion with the district court requesting the court to
FAA provides the exclusive remedy for challenging acts that               enforce its judgment granting Merrill Lynch’s motion to
taint an arbitration award whether a party attempts to attack             dismiss and to enjoin Decker from proceeding with her new
the award through judicial proceedings or through a separate              arbitration claim. The district court granted Merrill Lynch’s
second arbitration. It would be a violation of the FAA to                 motion and enjoined Decker from arbitrating her second
allow Decker to arbitrate the very same claims that we have               claim, which judgment Decker also appeals. We AFFIRM
determined constitute an impermissible collateral attack when             the district court’s grant of Merrill Lynch’s motion to dismiss
previously presented for adjudication by a court. Decker may              because Decker’s claims collaterally attack the arbitration
not bypass the exclusive and comprehensive nature of the                  award and the FAA provides the exclusive remedy for
FAA by attempting to arbitrate her claims in a separate                   challenging acts that taint an arbitration award. We also
second arbitration proceeding. Therefore, we hold that the                AFFIRM the district court’s injunction barring Decker from
district court properly granted Merrill Lynch’s motion       to           proceeding with her second NASD arbitration claim because
enjoin Decker’s separate arbitration of her claims.3                      this claim also operates as an impermissible collateral attack
                                                                          on the arbitration award in violation of the FAA.
                      III. CONCLUSION
                                                                                        I. FACTS AND PROCEDURE
  For the reasons stated above, we AFFIRM the district
court’s judgment granting Merrill Lynch’s motion to dismiss                  Decker and Merrill Lynch entered into a Uniform
and AFFIRM the district court’s judgment enjoining                        Submission Agreement to resolve through NASD Arbitration
Decker’s second arbitration claim.                                        a dispute over Merrill Lynch’s handling of Decker’s securities
                                                                          investment. After nine days of hearing sessions, the
                                                                          chairperson of the three-person arbitration panel transmitted
                                                                          a letter to the parties disclosing that his law office had been
                                                                          hired by Lender’s Service, Inc., a wholly owned subsidiary of
                                                                          Merrill Lynch, to act as a closing agent for several real estate
                                                                          transactions in his geographic area. He stated that because
                                                                          such transactions are unrelated to Merrill Lynch’s securities
                                                                          business, he did not believe that this client relationship would
                                                                          affect his impartiality. In response, Decker filed with the
                                                                          arbitration panel a motion for sanctions against Merrill Lynch
                                                                          for interfering with the arbitration process and for depriving
                                                                          her of a fair hearing. She also asked the chairperson to step
                                                                          down due to this conflict of interest. The entire arbitration
                                                                          panel met in executive session and decided to deny Decker’s
     3                                                                    motion for sanctions and request for recusal. The arbitration
      There is no need for this court to address the district court’s     concluded on November 12, 1997, and Decker was awarded
conclusion that preclusion doctrines bar Decker from arbitrating her
second NASD claim or its determination that Decker waived her right to    damages in the amount of $40,000 on December 9, 1997.
arbitrate by substantially invoking the litigation machinery because we
conclude that, consistent with our holding in Corey, the FAA bars
Decker’s second arbitration claim.
4    Decker v. Merrill Lynch           Nos. 98-1658; 99-1558       Nos. 98-1658; 99-1558           Decker v. Merrill Lynch       9

   On March 5, 1998, Decker filed a complaint against Merrill      B. Injunction Barring Decker’s Second Arbitration
Lynch in Michigan state court claiming that Merrill Lynch             Claim
owed Decker a duty not to interfere with the arbitration
process by directly or indirectly hiring the chairperson of the      Decker also argues that the district court erred in granting
arbitration panel during the course of the arbitration, conduct    Merrill Lynch’s motion to enjoin arbitration of her second
it should have known would harm her. Decker does not seek          NASD claim because she asserts that her claims fall within
vacatur of the arbitration award under the FAA in this suit,       the scope of a valid arbitration agreement and thus must be
but instead asserts various common law tort and contract           arbitrated. There is strong federal policy in favor of
claims. Merrill Lynch removed the case to federal court            arbitration of disputes. The FAA establishes that “any doubts
based on diversity jurisdiction. It then moved, under Federal      concerning the scope of arbitrable issues should be resolved
Rule of Civil Procedure 12(b)(6), to dismiss all of Decker’s       in favor of arbitration, whether the problem at hand is the
claims against it for failure to state a claim upon which relief   construction of the contract language itself or an allegation of
may be granted and to confirm the arbitration award. Decker        waiver, delay, or a like defense to arbitrability.” Moses H.
filed a motion for summary judgment pursuant to Federal            Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-
Rule of Civil Procedure 56(c), asserting no genuine issue of       25 (1983). This strong federal policy in favor of arbitrating
material fact exists regarding Merrill Lynch’s liability. The      claims governed by an arbitration contract, however, also
district court confirmed the arbitration award and granted         provides that arbitration awards may only be subject to
Merrill Lynch’s motion to dismiss because it concluded that        limited judicial review under the FAA. See Federated Dep’t
Decker’s complaint constitutes a collateral attack on the          Stores, Inc. v. J.V.B. Indus., Inc., 894 F.2d 862, 866 (6th Cir.
arbitration award in violation of the FAA, which provides the      1990) (citing Moses H. Cone Mem’l Hosp., 460 U.S. at 24).
exclusive remedy to challenge an arbitration award. The
district court also held that these issues had already been          As discussed above in Part II.A supra, we concluded in
decided by the arbitration panel in response to Decker’s           Corey that a party’s exclusive remedy for challenging an
motion for sanctions and thus were precluded from                  arbitration award is to seek relief under the FAA; a party may
relitigation. Decker appeals the district court’s judgment         not file a suit in court making claims alleged to be
granting Merrill Lynch’s motion to dismiss and denying her         independent but that in fact collaterally attack an arbitration
motion for summary judgment.                                       award. See Corey v. New York Stock Exch., 691 F.2d 1205,
                                                                   1213 (6th Cir. 1982). The question of whether a party may
  After filing her appeal with this court, Decker filed a          pursue these same types of allegedly independent claims
second statement of claim for arbitration with NASD,               though a second arbitration proceeding, instead of a judicial
asserting the same allegations as in her complaint. In             proceeding, is one of first impression in this circuit. Nor have
response, Merrill Lynch filed a motion with the district court     we found much law addressing this issue in other federal
to enforce its judgment granting Merrill Lynch’s motion to         courts. But see Prudential Sec. Inc. v. Hornsby, 865 F. Supp.
dismiss and to enjoin Decker from proceeding with this             447, 453 (N.D. Ill. 1994) (granting a party’s motion to enjoin
second arbitration claim. The district court granted Merrill       arbitration because the court concluded that the arbitration
Lynch’s motion, holding that Decker is precluded from              claims were merely an impermissible collateral attack on a
relitigating in arbitration the court’s determination that her     prior arbitration award and thus in violation of the FAA).
claims are a collateral attack on the arbitration award and also
holding that Decker has waived her right to arbitrate these
claims by first substantially invoking the judicial process.
                                                                   issue preclusion.
8       Decker v. Merrill Lynch             Nos. 98-1658; 99-1558          Nos. 98-1658; 99-1558          Decker v. Merrill Lynch       5

this argument to be persuasive. Like the plaintiff in Corey,               Decker filed a timely notice of appeal of the district court’s
Decker’s alleged prejudice did not result when the Merrill                 order. This appeal has been consolidated with Decker’s
Lynch subsidiary hired the chairperson of the arbitration panel            appeal of the district court’s judgment granting Merrill
to perform legal services, but instead resulted from the impact            Lynch’s motion to dismiss.
of this action on the arbitration award. Her ultimate objective
in this damages suit is to rectify the alleged harm she suffered             In sum, Decker now asks this court to reverse the district
by receiving a smaller arbitration award than she would have               court’s grant of Merrill Lynch’s motion to dismiss, reverse the
received in the absence of the chairperson’s relationship with             district court’s denial of her motion for summary judgment
Merrill Lynch. In order to pursue this objective, Decker                   regarding Merrill Lynch’s liability, and remand for a
should have filed a motion to vacate the arbitration award                 determination of damages. In the alternative, Decker requests
under the FAA by claiming that “the award was procured by                  that we reverse the district court’s grant of Merrill Lynch’s
corruption, fraud, or undue means” or that “there was evident              motion to enjoin arbitration and allow Decker to pursue her
partiality or corruption in the arbitrators.” 9 U.S.C.                     second NASD claim.
§ 10(a)(1)-(2). As noted above, the FAA “provides the
exclusive remedy for challenging acts that taint an arbitration                                  II. ANALYSIS
award.” Corey, 691 F.2d at 1211. Because Decker chose to
attack collaterally the arbitration award in violation of the              A. Dismissal of Decker’s Complaint
FAA, she fails to state a claim upon which relief may be
granted.                                                                     We review de novo a dismissal under Federal Rule of Civil
                                                                           Procedure 12(b)(6) for failure to state a claim upon which
  Decker argues that it would violate public policy to apply               relief can be granted. See Merriweather v. City of Memphis,
Corey to this case because it would encourage fraud and                    107 F.3d 396, 398 (6th Cir. 1997). “The claim should not be
deceit in the arbitration process. However, we have noted                  dismissed unless it appears beyond doubt that plaintiff can
that in light of the strong federal policy in favor of enforcing           prove no set of facts in support of [her] claim which would
arbitration agreements, courts only have a limited role in                 entitle [her] to relief.” Scheid v. Fanny Farmer Candy Shops,
reviewing arbitration awards as authorized under the FAA.                  Inc., 859 F.2d 434, 436 (6th Cir. 1988) (quoting Windsor v.
See Federated Dep’t Stores, Inc. v. J.V.B. Indus., Inc., 894               The Tennessean, 719 F.2d 155, 158 (6th Cir. 1983), cert.
F.2d 862, 866 (6th Cir. 1990) (citing Moses H. Cone Mem’l                  denied, 469 U.S. 826 (1984)).
Hosp. v. Mercury Constr. Co., 460 U.S. 1, 24 (1983)).
Decker did not follow the proper procedure for challenging                   The FAA states, “[a] written provision in . . . a contract
her arbitration award under the FAA, and therefore we affirm               evidencing a transaction involving commerce to settle by
the district court’s grant of Merrill Lynch’s motion to dismiss2           arbitration a controversy thereafter arising out of such
for failure to state a claim upon which relief can be granted.             contract or transaction . . . shall be valid, irrevocable, and
                                                                           enforceable, save upon such grounds as exist at law or in
                                                                           equity for the revocation of any contract.” 9 U.S.C. § 2.
                                                                           Once an arbitration is conducted under a valid arbitration
an impermissible collateral attack on the award. Unlike the plaintiff in   contract, the FAA “provides the exclusive remedy for
Turner, however, Decker could have raised her claims under the FAA.
                                                                           challenging acts that taint an arbitration award.” Corey v.
    2                                                                      New York Stock Exch., 691 F.2d 1205, 1211 (6th Cir. 1982).
      Because we conclude that Decker’s claims are clearly prohibited
under our reasoning in Corey, we need not address the district court’s     A party may file a petition to vacate an arbitration award
alternate holding that Decker’s claims are barred under the doctrine of    where (1) “the award was procured by corruption, fraud, or
6     Decker v. Merrill Lynch          Nos. 98-1658; 99-1558        Nos. 98-1658; 99-1558                Decker v. Merrill Lynch             7

undue means”; (2) “there was evident partiality or corruption       award, Decker asserts that they constitute a separate,
in the arbitrators, or either of them”; (3) “the arbitrators were   independent action and do not fall under the scope of the
guilty of . . . misbehavior by which the rights of any party        FAA.
have been prejudiced”; or (4) “the arbitrators exceeded their
powers, or so imperfectly executed them that a mutual, final,         We have held that where a party files a complaint in federal
and definite award upon the subject matter submitted was not        court seeking damages for an alleged wrongdoing that
made.” 9 U.S.C. § 10(a). In addition, a party may petition a        compromised an arbitration award and caused the party
federal court to modify or correct an award “[w]here there          injury, it “is no more, in substance, than an impermissible
was an evident material miscalculation of figures or an             collateral attack on the award itself.” Corey, 691 F.2d at
evident material mistake” in description; “[w]here the              1211-12. In Corey, the plaintiff filed a complaint against the
arbitrators have awarded upon a matter not submitted to             sponsor of an arbitration for improperly selecting a biased
them”; or “[w]here the award is imperfect in matter of form         panel of arbitrators which had allegedly caused him prejudice.
not affecting the merits of the controversy.” 9 U.S.C. § 11(a)-     See id. at 1211. Although the plaintiff filed his suit against a
(c). An arbitrator’s award will be binding on the parties           different defendant than his original adversary in the
unless they challenge the validity of the underlying contract       arbitration and requested damages instead of vacatur or
to arbitrate under § 2 of the FAA or seek to vacate, modify, or     modification of the arbitration award, the court concluded that
correct the award under §§ 10 or 11. See Corey, 691 F.2d at         the suit was in effect a collateral attack on the award. The
1212.                                                               court reasoned that the selection of biased arbitrators in itself
                                                                    did not injure the plaintiff; it was the impact that the allegedly
  In this case, Decker does not challenge the validity of her       biased arbitrators had on his award that injured him. See id.
contract to arbitrate with Merrill Lynch. Nor does she seek to      at 1213. Because the FAA is the exclusive means of
vacate, modify, or correct the arbitration award. Instead,          challenging an arbitration award, the court concluded that the
Decker makes several claims under contract and tort law that        plaintiff should have filed a motion for vacatur under § 10 of
she argues constitute an independent action. In her first           the Act, which allows review of an arbitration award where
count, she alleges that Merrill Lynch’s hiring of the               the arbitrators are alleged to have been biased. See id.
chairperson of the arbitration panel constitutes tortious           Therefore, the court affirmed the district court’s grant of
interference with their contract to have a fair and impartial       summary judgment dismissing the plaintiff’s claims.
arbitration of their dispute. Second, Decker claims that
Merrill Lynch breached its obligations to her under their             Decker attempts to distinguish Corey by noting that her
arbitration contract. In her third count, Decker argues that        case involves a different allegation of wrongdoing and that
Merrill Lynch breached its contract with NASD to comply             the Corey court did not specifically hold that claims for
with NASD procedures and codes thereby harming Decker,              tortious interference and breach of contract1are impermissible
the intended third-party beneficiary of the contract. Fourth,       collateral attacks on an arbitration award. We do not find
Decker alleges that Merrill Lynch breached its duty of good
faith owed to her under their arbitration contract. Finally, in
the alternative, she asserts a negligence claim, arguing that           1
Merrill Lynch breached its general duty not to hire an                    She also cites to a Florida state appellate court decision which
                                                                    allowed a plaintiff to bring a legal malpractice action against the lawyer
arbitrator who was presiding over an arbitration involving          who represented him in an arbitration proceeding. In Turner v. Anderson,
Decker and Merrill Lynch, which resulted in harm to Decker.         704 So. 2d 748, 750 (Fla. Dist. Ct. App. 1998), the court concluded that
Because these claims do not directly challenge the arbitration      the plaintiff could not have raised this claim to set aside the arbitration
                                                                    award under the FAA, and thus it is a separate, distinct claim rather than